Order entered September 13, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00380-CV

                        RICHARD A. MYERS, ET AL., Appellants

                                            V.

                            LINDA PAVLIK, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-13928

                                         ORDER
       We GRANT appellants’ September 10, 2013 unopposed second motion for an extension

of time to file a reply brief. Appellants shall file their reply brief on or before Monday,

September 30, 2013.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE